23 So.3d 218 (2009)
Maurice Donnell WARREN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4566.
District Court of Appeal of Florida, First District.
December 8, 2009.
*219 Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Joshua R. Heller, Assistant Attorney General, and Christine A. Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. The issue of the appropriate amount of restitution was not properly preserved for appellate review, and no fundamental error is presented. Mapp v. State, 18 So.3d 33 (Fla. 2d DCA 2009).
KAHN, BENTON, and CLARK, JJ., concur.